Notice of Pre-AIA  or AIA  Status
	Claims 1-20 have been examined.
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
	Claims 1-20 are allowed.
	The following is an Examiner's statement of reasons for allowance: Claims 1-20 are considered allowable since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record, whether taken alone or in combination, discloses or suggests the combination of limitations specified in independent Claim 1. Specifically, the closest prior art of Boyd (Patent Number: 7,840,682 B2; Dated: 23 NOV 2010; Class: 709; Subclass: 227) fails to expressly teach:
	Claim 1’s "...the prediction is visually presented as an overlay on a video..."
	Claim 1’s "...visually presented as an overlay on a video of the live-action sporting event prior to visually presenting the upcoming aspect of the live-action sporting event in the video..."

	Further, none of the references of record, whether taken alone or in combination, discloses or suggests the combination of limitations specified in independent Claim 7. Specifically, the closest prior art of Boyd fails to expressly teach:
	Claim 7’s "...prediction to a client computing system via the computer network interface prior to commencement of the upcoming play..."
	Claim 7’s "...prediction is visually presented with a video of the live-action football game prior to visually presenting the upcoming play in the video..."

	Further, none of the references of record, whether taken alone or in combination, discloses or suggests the combination of limitations specified in independent Claim 13. Specifically, the closest prior art of Boyd fails to expressly teach:
	Claim 13’s "...select a live-action sporting event of interest from the plurality of live-action sporting events based on one or more pending predictions for upcoming aspects that have not yet commenced..."
	Claim 13’s "...provide a selection notification for a video stream corresponding to the live-action sporting event of interest prior to the 

	Only to the extent that these limitations (specifically as defined above) are not found in the prior art of record is the present case allowable over the prior art.

Relevant Art
	Art that is relevant to this action, but not cited is the following:

	Myers, Statistical Model Predicts with High Accuracy Play-Calling Tendency of NFL Teams, American Statistical Association, 12 AUG 2015, pp. 1-3

	Lu, Learning to Track and Identify Players from Broadcast Sports Videos, Doctoral Thesis, The University Of British Columbia, 2011, pp. 1-113

Description, Analysis and Prediction of Player Actions in Selected Hockey Game Situations, Masters Thesis, The University of British Columbia, 2004, pp. 1-103

Conclusion
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
	Any inquiries concerning this communication or earlier communications from the examiner should be directed to Wilbert L. Starks, Jr., who may be reached Monday through Friday, between 8:00 a.m. and 5:00 p.m. EST. or via telephone at (571) 272-3691 or email:  Wilbert.Starks@uspto.gov.
		If you need to send an Official facsimile transmission, please send it to (571) 273-8300.
		If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor (SPE), Kakali Chaki, may be reached at (571) 272-3719

	Finally, information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Moreover, status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free @ 1-866-217-9197.

            /WILBERT L STARKS/
            Primary Examiner, Art Unit 2122

WLS
24 JAN 2021